 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                   NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

 9

10 HONG LI GONG and AI HUI MA,                           CASE NO. C-3:19-cv-00257-SI

11                      Plaintiffs,                      [PROPOSED] ORDER RE:
                                                         STIPULATION OF VOLUNTARY
12              v.                                       DISMISSAL OF ACTION
13 GMC OAKLAND TRUCK CENTER; MACK
   TRUCKS; WABASH NATIONAL; DOES 1
14 to 30,

15                      Defendants.

16

17              IT IS ORDERED that the Stipulation of Voluntary Dismissal of the Action entered into

18 between counsel for plaintiffs and defendants on May 2, 2019 be entered as a matter of record and

19 that the entire action be dismissed with prejudice. Each party shall bear their own costs.

20
               3 2019
21 DATED: May ___,

22

23
                                                    United States District Judge
24

25

26

27

28

     638224.1                                        -1-                  Case No. C-3:19-cv-00257-SI
                     [PROPOSED] ORDER RE: STIPULATION OF VOLUNTARY DISMISSAL OF ACTION
 1                                       PROOF OF SERVICE
 2                                       Gong, Hong Li v. Does
                       United States District Court, Case No. C-3:19-cv-00257-SI
 3
           At the time of service, I was over 18 years of age and not a party to this action. I am
 4 employed in the City and County of San Francisco, State of California. My business address is 20
   Haight Street, San Francisco, CA 94102.
 5
           On May 3, 2019, I served true copies of the following document(s) described as
 6 [PROPOSED] ORDER RE: STIPULATION OF VOLUNTARY DISMISSAL OF ACTION
   on the interested parties in this action as follows:
 7
                                    SEE ATTACHED SERVICE LIST
 8
           BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
 9 document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
   who are registered CM/ECF users will be served by the CM/ECF system. Participants in the case
10 who are not registered CM/ECF users will be served by mail or by other means permitted by the
   court rules.
11
           I declare under penalty of perjury under the laws of the United States of America that the
12 foregoing is true and correct and that I am employed in the office of a member of the bar of this
   Court at whose direction the service was made.
13
           Executed on May 3, 2019, at San Francisco, California.
14

15

16

17

18
                                                     Alice Chan
19

20

21

22

23

24

25

26

27

28

     638224.1                                    -1-                  Case No. C-3:19-cv-00257-SI
                [PROPOSED] ORDER RE: STIPULATION FOR VOLUNTARY DISMISSAL OF ACTION
 1                                          SERVICE LIST
                                         Gong, Hong Li v. Does
 2                     United States District Court, Case No. C-3:19-cv-00257-SI
 3
   Anthony E. Sonnett Esq.                          Telephone: (213) 250-1800
 4 Steven A. Dabrowski                              Facsimile: (213) 250-7900
   Lewis Brisbois Bisgaard & Smith LLP              E-Mail: Anthony.Sonnett@lewisbrisbois.com
 5 633 West 5th Street, Suite 4000                  E-Mail: Steven.Dabrowski@lewisbrisbois.com
   Los Angeles, CA 90071                            Attorneys for Defendant MACK TRUCKS, INC.
 6                                                  (erroneously sued herein as “Mack Trucks”)

 7 Robert A. Shields, Esq.                          Telephone: (619) 236-9600
   Robin A. Wofford. Esq.                           Facsimile: (619) 236-9669
 8 Parada K. Orneals, Esq.                          E-Mail: rshields@wilsonturnerkosmo.com
   Wilson Turner Kosmo LLP                          E-Mail: rwofford@wilsonturnerkosmo.com
 9 402 West Broadway, Suite 1600                    E-Mail: pkornelas@wilsonturnerkosmo.com
   San Diego, CA 92101
10                                                  Attorneys for Defendant WABASH NATIONAL
                                                    CORPORATION (erroneously sued herein as
11                                                  “Wabash National”)

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     638224.1                                    -2-                  Case No. C-3:19-cv-00257-SI
                [PROPOSED] ORDER RE: STIPULATION FOR VOLUNTARY DISMISSAL OF ACTION
